Title: To James Madison from George M. Bibb, 14 October 1816
From: Bibb, George M.
To: Madison, James


        
          Frankfort Kentucky Octr. 14th. 1816.
        
        The death of Judge Innes, has devolved on you the duty of appointing a Judge of the District court of the U. S. for the Kentucky District.
        Robert Trimble Esqr. is selected by the voice of his countrymen as the Successor of Judge Innes. Mr. Trimble is of long standing at the bar; he ranks with the foremost in his profession. For talents he is surpassed by no lawyer in the state; for integrity he is known & tried. He was for several years a Judge of the Court of Appeals, the highest Judicial tribunal in the country; his services there commanded the applause and veneration of his country men, & when he retired from the Bench to take his stand at the bar, it excited universal regret amongst professional men & the intelligent persons & land holders of the Country. Such was the mass of confidence in his abilities and uprightnesss which public opinion bestowed upon him, that the publick attention was turned towards the parsimony of the Legislature who had suffered such a loss to the Bench for want of a competent salary. I speak not in exaggeration, but plainly those things in which my co[u]ntry-men think with me & have spoken. I had the pleasure to be associated with him as a member of the Bench & had the best opportunities of knowing his qualifications for the office of Judge. He is a rare man, most eminently qualified by his natural endowments, his temper & the correctness of his habits to be placed on the Judgment seat. He is a known, tried, & approved Republican.
        Mr. Martin D Hardin a gentleman of the first standing at the bar, but a Junior practitioner, declined standing in competition with Mr. Trimble for the office.
        Such is the reputation of Mr. Trimble that it would excite surprize & regret if any other man should be appointed to the office: especially should the appointment be conferred on a junior member of the bar of Kentucky.

Permit me to assure you of my high respect & undiminished confidence in your administration
        
          Geo: M, Bibb
        
      